Citation Nr: 0427169	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  02-15 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial compensable evaluation for uveitis, 
residuals of an injury to the right eye.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to August 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.  The veteran testified before the 
undersigned Judge at a hearing at the RO in September 2004.  
The veteran and his representative filed a motion to advance 
his appeal on the docket, which the Board granted in 
September 2004.


FINDING OF FACT

Competent medical evidence demonstrates subjective complaints 
of constant sheathing with supportive objective findings of 
sheathing of the inferior temporal branch retinal vein on 
dilated fundus examination that is found to be attributable 
to the veteran's service-connected uveitis, residuals of an 
injury to the right eye (right eye disorder).


CONCLUSION OF LAW

The criteria for an evaluation of 10 percent, but no higher, 
is warranted for uveitis, residuals of an injury to the right 
eye.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.84a, Diagnostic Code 6000 (2003).  







REASONS AND BASES FOR FINDIND AND CONCLUSION

I.  Duties to notify and assist   

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the agency of original jurisdiction 
provided the veteran notice of the passage of the VCAA and 
the duty to notify him regarding the claim in a June 2001 
letter, prior to the initial unfavorable agency decision in 
September 2002.  The VA fully notified the veteran of what is 
required to substantiate such claims in the notification 
letter.  In addition, letters dated in February 2002 and 
November 2003, as well as the October 2000 statement of the 
case (SOC) and the September 2003 supplemental statement of 
the case (SSOC), provided the veteran with a summary of the 
evidence, the applicable law and regulations and a discussion 
of the facts of the case.  

The agency of original jurisdiction provided the veteran 
notice of the passage of the VCAA and the duty to notify him 
regarding the claims in the VCAA letters.  The VA fully 
notified the veteran of what is required to substantiate such 
claims in the notification letter.  In addition, the October 
2000 statement of the case (SOC) and September 2003 
supplemental statement of the case (SSOC) provided the 
veteran with a summary of the evidence, the applicable law 
and regulations and a discussion of the facts of the case.  
The VCAA letters, the SOC, and the SSOC specifically notified 
the veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).  

In the present case, the evidence includes the service 
medical records, VA service records, VA medical records, VA 
examination reports, private medical records, and written 
statements and testimony from the veteran.  It does not 
appear that there are any other additional records that are 
necessary to obtain before proceeding to a decision in this 
case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Right Eye Disorder

In a September 2002 decision, the Board granted service 
connection for right eye disorder and assigned a 0 percent 
evaluation, effective March 12, 2001.  The veteran appealed 
the assignment of the 0 percent evaluation, claiming that the 
severity of his service-connected right eye disorder warrants 
a higher initial evaluation.  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 2002).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2003).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following the grant of service 
connection, and a claim for an increased rating for a 
service-connected condition.  The Court discussed that in the 
case of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  The Court also made 
clear that its holding in Francisco v. Brown, 7 Vet. App. 55, 
58 (1994), (which indicates that when an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10.

The RO rated the veteran's service-connected right eye 
disorder under the provisions of Diagnostic Code 6000.  
38 C.F.R. § 4.84a (2003).  According to Diagnostic Code 6000, 
ratings for unhealed eye injuries and other diseases of the 
eyes listed in Diagnostic Codes 6000 through 6009 (uveitis, 
keratitis, scleritis, iritis, cyclitis, choroiditis, 
retinitis, recent intra-ocular hemorrhage, and detachment of 
the retina) are to be rated from 10 to 100 percent under the 
criteria for impairment of visual acuity or field loss, pain, 
rest-requirements or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology, with 10 percent being the minimum rating during 
active pathology.  38 C.F.R. § 4.84a, Diagnostic Codes 6000-
6009 (2003).

Throughout the current appeal, the veteran has asserted that 
his service-connected right eye disability is more severe 
than the current noncompensable evaluation indicates.  In 
particular, the veteran testified at his personal hearing 
that he experiences constant sheathing, or a film that comes 
over his eyes.  This requires him to constantly shift his 
focus to retrieve items or read something specifically.  
The veteran essentially asserts that such symptomatology 
warrants a compensable rating for this service-connected 
disability.

The veteran's descriptions of his service-connected pathology 
are deemed to be competent evidence, in that he is competent 
to report his own symptomatology.  The veteran is not, 
however, competent to attribute symptoms to a particular 
cause. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].

Significantly, the objective clinical evidence corroborates 
the veteran's descriptions of his service- connected right 
eye disorder.  The private medical records from Dr. Brochman 
dated in January 2003, Dr. Grabowski dated in July 2003 and 
December 2003, and Dr. Hearing dated in March 2004 all 
indicate that the veteran's service-connected right eye 
disorder is manifested by complaints of difficulty with 
sheathing, or floaters.  Objective evaluation findings 
demonstrate sheathing of the inferior temporal branch retinal 
vein on dilated fundus examination from Dr. Brochman dated in 
January 2003 and Dr. Grabowski dated in December 2003.  It is 
clear that Dr. Brochman attributed the veteran's sheathing to 
his service-connected uveitis, while Dr. Grabowski said it 
was possibly related.  No competent medical evidence 
indicates that the veteran's sheathing is unrelated to his 
service-connected right eye disorder or uveitis.  


The Board finds that such evidence supports the conclusion 
that the service-connected  right eye disorder warrants an 
evaluation of 10 percent for this service-connected 
disability under Diagnostic Code 6009 (2003).  The veteran's 
complaints of sheathing, which have been medically attributed 
to his service-connected right eye disorder, are functionally 
equivalent to an active disease process.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) [the specified factors for 
each incremental rating were examples rather than 
requirements for a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme].

However, an evaluation in excess of 10 percent for the 
service-connected right eye disorder is not warranted.  
According to the pertinent medical evidence of record, no 
significant effects on the veteran's visual acuity or visual 
field have been found.  The December 2003 statement from Dr. 
Grabowski indicated that the veteran's vision was corrected 
to 20/50 OD and 20/50 OS.  This demonstrated the greatest 
loss of visual acuity in the medical evidence, which does not 
warrant a higher rating under Diagnostic Codes 6061 through 
6079.  There was also clinical findings of open angle 
glaucoma in the March 2004 private medical statement from Dr. 
Hearing.  However, the glaucoma symptoms were not congestive 
or inflammatory in nature with frequent attacks of 
considerable duration; during continuance of actual total 
disability to warrant a higher evaluation under Diagnostic 
Code 6012.  Consequently, a disability evaluation greater 
than the 10 percent awarded by this decision is not 
warranted.  38 C.F.R. § 4.84a, Diagnostic Code 6009 (2003).

The veteran testified about experiencing headaches and 
anxiety as a result of his service-connected right eye 
disorder.  The Board notes that the veteran is entitled to 
pursue claims for such disorders secondary to his service-
connected right eye disorder, but these issues are not before 
the Board at this time.  

III.  Extraschedular Consideration

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2003).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for service-connected 
right eye disorder and there is no objective evidence that 
the veteran's right eye disorder, in and of itself, has 
caused marked interference with employment.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action.  See VAOPGCPREC 6-96. 

In sum, the Board finds that the veteran's right eye disorder 
warrants a 10 percent evaluation, but no higher.  The benefit 
of the doubt rule has been considered in granting this 
benefit.  


ORDER

A 10 percent evaluation for right eye disorder is granted, 
subject to applicable criteria governing the payment of 
monetary benefits.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



